This appeal questions the correctness of a decree of the chancery court in confirming the report of the register, and necessarily involves the correctness of the report of the register upon reference had before him, and upon which much of the evidence was ore tenus.
On an appeal from a decree in chancery, confirming the report of the register on questions of fact, as made by him upon evidence which is largely oral, all reasonable presumption will be indulged in favor of the register's decision upon the questions of fact; and the appellate court will not reverse a decree confirming said report, unless clearly satisfied that the register's conclusion was erroneous. In such case, the register's decision upon the facts has the force and effect of the verdict of a jury, and a decree confirming it will not be reversed, unless the facts would require the trial court to grant a motion to set aside the verdict of the jury and to have a new trial. Pollard v. American Mortgage Co., 139 Ala. 183,35 So. 767; Roy v. O'Neill, 168 Ala. 361, 52 So. 946, and cases cited.
The decree of the chancery court is affirmed.
Affirmed.
MAYFIELD, SOMERVILLE, and THOMAS, JJ., concur.